PHILLIPS, Judge.
The first question that the record gives rise to is whether the Superior Court judges who denied appellant’s motion to dis*749miss and granted appellee’s motions for summary judgment and judgment on the pleadings had jurisdiction of this special proceeding to partition and sell real estate which has not been considered or passed on by the Clerk of Superior Court, as G.S. 1-393, et seq. provides. We hold that they did. Under G.S. 7A-40, the Clerk of Superior Court in the exercise of “judicial powers conferred upon him by law in respect of special proceedings and the administration of guardianships and trusts, is a judicial officer of the Superior Court Division, and not a separate court.” And G.S. 7A-257 provides that when an action is docketed in an improper division of our unified court system that: “Failure of a party to move for transfer within the time prescribed is a waiver of any objection to the division, except that there shall be no waiver of the jurisdiction of the superior court division in probate of wills and administration of decedents’ estates.” And G.S. 7A-258 provides that any party can move to transfer an improperly docketed “civil action or special proceeding” to the proper division. These provisions indicate that the failure of the Clerk to pass on special proceedings is no longer jurisdictional, as it apparently was before Chapter 7A of the General Statutes, enacted in 1965, became effective. Parslow v. Parslow, 47 N.C. App. 84, 266 S.E. 2d 746 (1980). In this instance, though miscaptioned, the proceeding has been within the jurisdiction of the Superior Court Division from the outset; and the Clerk’s failure to consider the proceeding, though irregular, has had no effect whatever on the case or the parties either, since the questions raised had to be decided by a judge in any event.
In contending that the order to sell the real estate was entered contrary to law, appellant argues that the order stripped “the District Court of its properly exercised jurisdiction” in the prior case. While we do not view the matter in precisely that drastic light, we are of the opinion that in this proceeding the Superior Court failed to accord the prior judgment of the District Court the effect that its terms and the law required. Though, as a consent judgment in a marital case, it may be subject to revision by the court that entered it, until so revised it stands as both an adjudication and a contract that the law is bound to enforce. Standi v. Standi, 255 N.C. 507, 121 S.E. 2d 882 (1961). By its terms, though unusually brief for a legal document contributed to by two lawyers, a contested lawsuit over marital rights and property was *750settled and three things were agreed to and ordered, two of which control or affect the rights of the parties in this proceeding. First, it was agreed and ordered for appellant to have possession of the house and its contents. Since the provision does not limit her possession, either by time or otherwise, and can only be changed by the court that rendered the judgment or by agreement of the parties, it necessarily means that: (1) Appellant’s right to possess the real estate will continue until such time, if any, as the court orders or the parties agree otherwise; and (2) until her right to possess the real estate is lost or terminated by one means or another, no other court can order the real property to be sold at appellee’s request, since to do so would imper-missibly abrogate the right appellant has under the previously entered judgment to continue in possession of it. Second, it was agreed and ordered that every legal remedy that appellant then had against appellee, except the one seeking to establish her ownership of the real estate, was being surrendered. The words “foregoes any other remedy,” save the one exception stated, are too specific and extensive to be interpreted otherwise. Third, it was agreed and ordered that as to appellant’s possible remedy to establish her sole ownership of the real estate, that it would be exercised “at the time of the divorce,” if there was one. Before the judgment was entered, appellant had the unqualified right to exercise that legal remedy or leave it in indefinite abeyance as she saw fit; but under this provision of the judgment, that right was surrendered. The right was surrendered, apparently, because this was the only major unresolved issue between the parties and they deemed it in their best interest to require its resolution at some definite time. Nevertheless, we do not believe that the provision required appellant to exercise her remedy in regard to ownership of the real estate the very day that the divorce was obtained; but it did require her to do so, if at all, we think, within a reasonable time thereafter. Since the divorce was obtained more than three years ago, and no steps have yet been taken by appellant to exercise or pursue her remedy as to the claimed ownership of the property, that remedy is also foregone under the plain terms of the agreement and judgment and cannot be asserted or pursued hereafter.
Though the terms of the judgment and agreement are rather unusual and their disadvantageous effect on each of the parties *751may not have been fully appreciated at the time, they are the terms that the parties agreed to and the court ordered, and as such they must be enforced. The effect of these judgment and contract terms on this proceeding is both plain and profound. Since appellee has no right to have the property sold, the order to sell it cannot stand and must be reversed; and that part of ap-pellee’s petition must be dismissed, though without prejudice to his right to refile it upon appellant’s right to possess said property being lost, either by a modification of the consent judgment, agreement of the parties, or otherwise.
But the consent judgment has no effect on appellee’s right to have the motorboat described in the petition sold, and the court’s order directing that the boat be sold is herewith affirmed.
Reversed in part; affirmed in part.
Judge Arnold concurs.
Judge Hedrick concurs in result only.